        Case 1:21-cv-00658-WJ-CG Document 2 Filed 07/21/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

PAUL MEDINA,

              Petitioner,

v.                                                               No. CV 21-658 WJ/CG

UNITED STATES,

              Respondent.

                            ORDER TO CURE DEFICIENCIES

       This matter is before the Court on Paul Medina’s pro se Petition for Writ of

Habeas Corpus (the “Petition”), (Doc. 1), filed July 16, 2021. Mr. Medina is a federal

pretrial detainee. See USA v. Medina, 1:21-cr-0856 JCH. The Petition alleges that

certain elected officials in New Mexico failed to obtain surety bonds to “perfect their

oaths of office.” (Doc. 1 at 1). He contends “this case must be immediately dismissed

because the arresting sheriff has no jurisdiction to make arrests.” Id. The Petition does

not specifically cite the pending federal case, 1:21-cr-0856 JCH. Mr. Medina is likely

referring to that case, as the Petition names the United States as Respondent.

However, the record reflects a federal agent for the Bureau of Alcohol, Tobacco, and

Firearms arrested Mr. Medina in the federal case, rather than a state sheriff. (Doc. 4 in

21-cr-0856 JCH).

       To obtain clarification, the Court will direct Mr. Medina to re-file his claims on the

proper 28 U.S.C. § 2241 habeas form by August 20, 2021. Mr. Medina should specify

whether he is challenging his state or federal pretrial detention and include the criminal

case number. By the same deadline, Mr. Medina must prepay the $5.00 habeas filing

fee or, alternatively, file a motion to proceed in forma pauperis along with an inmate
        Case 1:21-cv-00658-WJ-CG Document 2 Filed 07/21/21 Page 2 of 2




account statement. The failure to timely comply with both directives will result in

dismissal of this case without prejudice and without further notice.

       IT IS THEREFORE ORDERED that by August 20, 2021, Mr. Medina shall: (1)

refile his claims on the proper § 2241 habeas form; and (2) prepay the $5.00 habeas

filing fee or, alternatively, file a motion to proceed in forma pauperis along with an

inmate account statement.

       IT IS FURTHER ORDERED that the Clerk’s Office shall MAIL Mr. Medina a

blank habeas petition under 28 U.S.C. § 2241 and a blank in forma pauperis motion.

       IT IS SO ORDERED.




                                   ________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                              2
